    Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS        )
PRICING ANTITRUST LITIGATION          )
                                      )   MDL 2724
                                      )   16-MD-2724
                                      )
                                      )   HON. CYNTHIA RUFE
                                      )
THIS DOCUMENT RELATES TO:             )
                                      )
ALL ACTIONS                           )
                                      )
                                      )
                                      )




 DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ OBJECTIONS TO
     THE SECOND REPORT AND RECOMMENDATION OF THE SPECIAL
      DISCOVERY MASTER AS TO PLAINTIFFS’ MOTION TO COMPEL
       SUPPLEMENTAL PRODUCTIONS OF TRANSACTIONAL DATA
       Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 2 of 24




                                               TABLE OF CONTENTS

                                                                                                                                    Page

I.     INTRODUCTION AND BACKGROUND ....................................................................... 1

II.    LEGAL STANDARD ......................................................................................................... 4

III.   ARGUMENT ...................................................................................................................... 4

       A.        Special Discovery Master Merenstein Correctly Found that There Are No
                 Changed Circumstances Warranting Departure from the April 2019
                 Agreement ............................................................................................................... 4

                 1.         The Parties’ April 2019 Agreement Set a Cutoff Date for
                            Transactional Data of December 31, 2018 and Did Not Provide for
                            Supplementation ......................................................................................... 4

                 2.         Neither Post-2018 Prices Nor this Court’s Bellwether Ruling
                            Supports Supplementation Under the Terms of the April 2019
                            Agreement ................................................................................................... 6

       B.        Plaintiffs Have Not Demonstrated that the Agreed-Upon Data Will
                 Provide an Insufficient Benchmark for Assessing Impact and Damages ............... 8

       C.        The Case Law Supports Adopting Special Discovery Master Merenstein’s
                 Report and Recommendation Denying Supplementation of Post-2018 Data ....... 10

       D.        Adopting the Report and Recommendation Will Not Prejudice Plaintiffs ........... 12

       E.        Ongoing Data Supplementation Will Impose Significant Burdens on
                 Defendants ............................................................................................................ 14

IV.    CONCLUSION ................................................................................................................. 15




                                                                 i
         Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 3 of 24




                                             TABLE OF AUTHORITIES

                                                                                                                         Page(s)

                                                           CASES

Adidas Am., Inc. v. TRB Acquisitions LLC,
       2018 WL 4849312 (D. Or. Oct. 5, 2018) ...........................................................................10

Am. Express Travel Related Servs. Co. v. Visa U.S.A. Inc.,
      No. 1:04-cv-08967 (S.D.N.Y. May 15, 2007) ...................................................................11

Ashton Woods Holdings LLC v. USG Corp.,
       2016 U.S. Dist. LEXIS 166424 (E.D. Pa. Dec. 2, 2016) .....................................................8

Bayer AG v. Betachem, Inc.,
       173 F.3d 188 (3d Cir. 1999).................................................................................................4

Bro-Tech Corp. v. Thermax, Inc.,
      651 F. Supp. 2d 378 (E.D. Pa. 2009) .................................................................................11

Diaz-Padilla v. BMS Holding Co.,
      2005 U.S. Dist. LEXIS 5879 (D.P.R. Apr. 4, 2005) ..........................................................10

Heartland Surgical Specialty Hosp. LLC v. Midwest Div. Inc.,
       2007 U.S. Dist. LEXIS 98353 (D. Kan. Dec. 19, 2007) ....................................................13

In re Broiler Chicken Antitrust Litigation,
        No. 1:16-cv-08637 (N.D. Ill. May 19, 2020) .....................................................................11

In re EpiPen (Epinephrine Injection, USP) Marketing,
       Sales Practices and Antitrust Litig.,
       No. 2:17-md-02785-DDC-TJJ (D. Kan. July 17, 2020) ....................................................10

In re Microcrystalline Cellulose,
       221 F.R.D. 428 (E.D. Pa. 2004) ...........................................................................................8

In re Mushroom Direct Purchaser Antitrust Litig.,
       319 F.R.D. 158 (E.D. Pa. 2016) ...........................................................................................9

In re Pool Prods. Distribution Mkt. Antitrust Litig.,
       2016 WL 2756437 (E.D. La. May 12, 2016) .......................................................................9

In re Processed Egg Prods. Antitrust Litig.,
        No. 08-md-2002 (E.D. Pa. June 27, 2013)...................................................................10, 11

In re Restasis Antitrust Litig.,
        No. 18-md-02819-NG (E.D.N.Y. June 5, 2019)................................................................11



                                                                ii
          Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 4 of 24




In re Suboxone (Buprenorphine Hydrochloride and Nalaxone) Antitrust Litig.,
        No. 13-md-2445 (E.D. Pa. Nov. 10, 2017), ECF No. 413-1 .............................................13

In re Suboxone (Buprenorphine Hydrochloride and Nalaxone) Antitrust Litig.,
        No. 13-md-2445 (E.D. Pa. Nov. 30, 2017), ECF No. 419 ......................................... passim

In re TFT-LCD Antitrust Litig.,
       267 F.R.D. 583 (N.D. Cal. 2010) .........................................................................................9

In re Uranium Antitrust Litig.,
       552 F. Supp. 518 (N.D. Ill. 1982) ......................................................................................13

In re Urethane Antitrust Litig.,
       2012 WL 6681783 (D. Kan. Dec. 21, 2012),
       aff’d, 768 F.3d 1245 (10th Cir. 2014) ................................................................................10

Insight Equity v. Transitions Optical, Inc.,
        252 F. Supp. 3d 382 (D. Del. 2017) ...................................................................................13

Isola U.S. Corp. v. Taiwan Union Tech. Corp.,
       2015 WL 12555875 (D. Ariz. Aug. 20, 2015) ...................................................................11

Kleen Prods. LLC v. Int’l Paper,
       306 F.R.D. 585 (N.D. Ill. 2015),
       aff’d, 831 F.3d 919 (7th Cir. 2016) ......................................................................................9

Kuhns v. City of Allentown,
      2010 WL 4236873 (E.D. Pa. Oct. 26, 2010)..................................................................4, 10

MSC Software Corp. v. Altair Eng’g, Inc.,
      2012 WL 1340445 (E.D. Mich. Apr. 18, 2012) .................................................................10

                                                                 RULE

Fed. R. Civ. P. 26 ...........................................................................................................................10




                                                                     iii
       Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 5 of 24




I.     INTRODUCTION AND BACKGROUND

       The parties’ long-standing agreement regarding the scope of data productions governs and

disposes of Plaintiffs’ Objections. Special Discovery Master Merenstein’s recommendation to

deny Plaintiffs’ motion to compel data supplementation is consistent with that agreement, his prior

recommendations, and relevant case law. Plaintiffs’ Motion to Compel (“Plaintiffs’ Motion”), on

the other hand, seeks to walk back their previous agreement to forgo data supplementation in

exchange for up to nine years of Defendants’ transactional data. Plaintiffs’ Objections fail to

identify any material changes that justify altering the parties’ agreement or overturning Special

Discovery Master Merenstein’s Recommendation. Moreover, if Plaintiffs’ Motion is granted, the

scope of transactional data discovery becomes virtually boundless, with Defendants potentially

needing to produce data on hundreds of products at intervals yet to be determined for years to

come. In addition to providing the parties with certainty, setting fixed time periods for data

production guides negotiations with the dozens of third parties throughout the pharmaceutical

distribution chain that have been subpoenaed by both Plaintiffs and Defendants. In short, Plaintiffs’

repetitive request for data supplementation is unjustified, and holding them to their own agreement

is critical to ensuring that the MDL proceeds efficiently.

       In September 2018, Plaintiffs requested that Defendants produce annual data

supplementation in their motion to compel submitted to this Court, when the time periods for

documents and transactional data were in dispute. The Court referred Plaintiffs’ motion to Special

Discovery Master Merenstein, who heard argument from the parties, issued an informal

recommendation, and facilitated an agreement between the parties in April 2019 that resolved all

issues in Plaintiffs’ motion (the “April 2019 Agreement”), including this same issue of data

supplementation. Although Plaintiffs had originally moved to compel a transactional data end date

of “December 31, 2017, subject to annual supplements,” Mot. to Compel on Global Issues 5, Sept.


                                                 1
         Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 6 of 24




25, 2018, ECF No. 714-1, the parties negotiated an agreement—guided by Special Discovery

Master Merenstein’s informal recommendation—by which (1) Defendants would produce

transactional data through December 31, 2018, providing Plaintiffs an additional year of data

beyond what they requested and setting a firm end-date for purposes of collection and production,

and (2) Plaintiffs could seek supplementation of those productions only if warranted by additional

information or developments in the MDL.

         In reliance on the April 2019 Agreement, Defendants have collected transactional data,

provided samples, and participated in meet and confers with Plaintiffs to discuss the data and

individual burden issues. Defendants in bellwether cases have substantially completed production

of data relating to bellwether products, and productions relating to non-bellwether products will

be completed in the coming weeks.1 At no point during the meet and confers did Plaintiffs indicate

that they intended to renege on the April 2019 agreement to again seek supplementation.

         Once the parties reached an impasse this summer on another issue, Plaintiffs piggybacked

another request for supplementation onto the dispute. Specifically, Plaintiffs sought both an

extension of the cutoff date from December 31, 2018 to December 31, 2019 and future

supplemental productions. After briefing and a hearing, Special Discovery Master Merenstein

informally recommended that the parties be held to the April 2019 Agreement, including for

products added to the MDL since April 2019. Plaintiffs objected to the denial of data

supplementation, but Special Discovery Master Merenstein again agreed with Defendants and

issued his Report and Recommendation denying Plaintiffs’ request for supplementation. See

Second Report and Recommendation of the Special Discovery Master as to Pls.’ Mot. to Compel

Supp. Productions of Transactional Data, ECF No. 1503 (hereinafter “R&R”).


1
    Some Defendants have already substantially completed their entire data productions.



                                                2
       Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 7 of 24




       As the R&R concluded, the April 2019 Agreement terms regarding transactional data

reflected a principled compromise between the parties: Plaintiffs received an additional year of

transactional data, and Defendants received assurance that they would not have indefinite data

production obligations. This agreement enabled negotiations regarding potentially relevant data

fields, collections, and productions to proceed.

       While the parties “retain[ed] the right to seek or object to additional discovery beyond the

parameters outlined above if warranted by additional information or developments in the MDL,”

Apr. 2019 Agmt. (Ex. 1 at ¶ 7), no such changed circumstances exist here. Neither of Plaintiffs’

claimed sources of “additional information or developments”—i.e., the 2019 and 2020 prices for

certain pharmaceutical products and this Court’s bellwether ruling—justifies supplementation. As

described herein, the fact that

       was known to Plaintiffs at the time of the April 2019 agreement, and regardless, Plaintiffs

rely on an incorrect analysis to assert that this pricing is germane at all. Additionally, nothing about

the selection of particular cases as bellwethers justifies supplementation given that, among other

reasons, Plaintiffs’ requests for supplementation have spanned all products.

       Plaintiffs decry the R&R as imposing a “heightened” requirement that offers “no guidance”

as to the conditions under which they can seek data supplementation in the future. Pls.’ Obj. to

Second Report and Recommendation as to Mot. to Compel Supplemental Productions of

Transactional Data, Oct. 2, 2020, at 11-12 (hereinafter “Obj.”). But applying the plain terms of the

parties’ own agreement cannot be an improper heightened standard. Parties are free to enter into

discovery agreements, and the case law supports holding Plaintiffs to the deal they struck. See,

e.g., Order at 1 n.1, In re Suboxone (Buprenorphine Hydrochloride and Nalaxone) Antitrust Litig.,

No. 13-md-2445 (E.D. Pa. Nov. 30, 2017), ECF No. 419 (Ex. 2) (hereinafter “Suboxone”) (holding




                                                   3
       Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 8 of 24




plaintiffs to agreement on data productions and rejecting demands for supplementation). Altering

the parties’ expectations as to data supplementation now would frustrate the purpose of the April

2019 Agreement and inject unnecessary delays and uncertainty into the discovery process.

Defendants, therefore, respectfully request that this Court adopt the R&R in full.

II.    LEGAL STANDARD

       “Although the scope of discovery under the Federal Rules is unquestionably broad, this

right is not unlimited and may be circumscribed.” Bayer AG v. Betachem, Inc., 173 F.3d 188, 191

(3d Cir. 1999). Moreover, courts do not require “rolling, open-ended discovery simply because the

moving party alleges ongoing misconduct. . . [A] party is not under a continuing burden except as

expressly provided’—that is, except when a party learns that in some material respect its prior

discovery is incomplete or incorrect.” Kuhns v. City of Allentown, 2010 WL 4236873, at *2 (E.D.

Pa. Oct. 26, 2010). Parties may also enter into agreements concerning their discovery obligations,

which courts will uphold. See Suboxone.

III.   ARGUMENT

       A.      Special Discovery Master Merenstein Correctly Found that There Are No
               Changed Circumstances Warranting Departure from the April 2019
               Agreement

               1.      The Parties’ April 2019 Agreement Set a Cutoff Date for Transactional
                       Data of December 31, 2018 and Did Not Provide for Supplementation

       Plaintiffs attempt to frame the April 2019 Agreement as merely contemplating “the

production of data through the then-present” and that the cutoff date of December 2018 was chosen

as “the end of the then-most recent year.” Obj. at 13-14. But Plaintiffs expressly agreed to a fixed

cutoff date of December 2018, despite demanding supplementation in their original motion to

compel. The cutoff date was to guide data productions going forward—not to apply only to the

single moment in time when the parties reached the Agreement. The cutoff date was in no way




                                                4
       Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 9 of 24




tied to the length of discovery or the date of productions, and the Agreement did not provide for

supplementation.

       Judge Goldberg’s denial of Direct Purchaser Plaintiffs’ motion to compel supplemental

sales data in Suboxone presents an apt analogy. The court rejected DPPs’ arguments that “(a) th[e]

data [was] highly relevant to assess injury and damages to the class, and (b) [defendant had] a duty

to supplement its discovery responses under Federal Rule of Civil Procedure 26(e)(1)(A)” in light

of a negotiated agreement between the parties on appropriate discovery limits, as is the situation

here. Suboxone at 1 n.1. The agreement in Suboxone was explicit that defendants “will not produce

documents or information in response to these RFPs other than the financial data already

produced.” Id. Likewise here, the April 2019 Agreement was explicit that there was a cutoff date,

clearly resolved all issues raised in the motion to compel (one of which was supplementation), and

did not provide for supplementation. As in Suboxone, Plaintiffs here “agreed to precise limitations

on the financial documentation to which they are entitled.” Id. Particularly in light of the magnitude

of the case, Defendants need to be able to rely on the parties’ negotiated discovery boundaries that

do not expand at Plaintiffs’ whim.

       Moreover, the time required for data discovery and the overall case schedule were not

unforeseeable. As Special Discovery Master Merenstein recognized, “plaintiffs knew in April

2019 that many months and even years would pass between the transactional data cutoff date of

December 31, 2018 and other key events in the litigation.” R&R at 8. See also Suboxone at 2 n.1

(“[D]elays in a case of this magnitude were not unexpected or unforeseeable. Plaintiffs could have

easily negotiated an appropriate provision into the Discovery Agreement requiring

supplementation of specific information in the event of such delays. Their failure to do so precludes




                                                 5
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 10 of 24




them from attempts to amend the agreement through a motion to this Court.”). Plaintiffs cannot

now recast their agreement as somehow being limited in duration or scope.

               2.      Neither Post-2018 Prices Nor this Court’s Bellwether Ruling Supports
                       Supplementation Under the Terms of the April 2019 Agreement

       No additional information or developments have come to light that justify unwinding the

parties’ April 2019 Agreement. Plaintiffs cite to two supposedly pertinent developments:



                             and this Court’s July 13, 2020 bellwether ruling. Obj. at 2, 14. Neither

supports requiring data supplementation either now or in the future.

       Plaintiffs principally rely on the 2019-2020 prices as the key “additional information”

justifying data beyond the cutoff date set forth in the April 2019 Agreement. But Plaintiffs also

argue that the post-2018 data would be relevant from their perspective                          Obj.

at 7. Thus, if the post-2018 data would have been relevant from Plaintiffs’ perspective

                               Plaintiffs cannot argue that the prices in 2019 and 2020 constitute

new information that supports revising the cutoff date under the terms of the April 2019

Agreement. Moreover, Plaintiffs had IMS data for 2016-2018 when they agreed to the April 2019

Agreement.2 At that time,

                                         but Plaintiffs nonetheless agreed to an end date of

December 31, 2018 and never stated that future prices would be cause for supplementation.

       The fact that prices for certain products are

                                  also provides no basis for requiring supplementation. According

to Plaintiffs’ expert, Dr. Leitzinger, “[t]he end date of such lasting effects of a cartel would be


2
 In fact, Plaintiffs had access to the majority of the data for this period when they filed their
September 2018 motion to compel arguing for a cutoff date of December 31, 2017.



                                                 6
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 11 of 24




when the but-for prices and the actual prices have fully converged.” Ex. A to Obj., Leitzinger Decl.

¶ 8. He then concludes that                                                         itself “suggest[s]

that the alleged conspiracy as it related to Clomipramine continued in 2019 or, if not, there were

still continuing overcharges from that prior conspiracy in 2019.” Id. ¶ 9. But that conclusion

incorrectly conflates the 2013 price with the but-for price in 2019 and fails to account for external

factors impacting price, as Dr. Leitzinger acknowledges it must. Id. ¶ 8 (citing literature stating

that the correct benchmark is not pre-conduct pricing). Indeed, pricing levels can be due to any

number of market factors, including issues related to the cost and supply of active pharmaceutical

ingredients (API) and other raw materials, market consolidation, heightened demand for certain

products following expanded coverage programs, increased prices by other intermediaries

(including pharmacy benefit managers)3 in the distribution chain, inflation, and myriad other

factors.4 In any event, this Court does not need to reach the merits of this argument at this juncture

because, as Special Discovery Master Merenstein correctly found, the 2019-2020 prices of certain

products do not constitute new information under the terms of the April 2019 Agreement.

       Plaintiffs then argue that Special Discovery Master Merenstein’s issuance of his informal

recommendation denying data supplementation on the same day as the bellwether order justifies

undoing the terms of the April 2019 Agreement. Obj. at 14. But Plaintiffs cannot seriously contend



3
  See Auditor of State, Ohio’s Medicaid Managed Care Pharmacy Services 1 (Aug. 16, 2018) (Ex.
3) (report by Ohio regarding impact of PBM practices on generic product pricing); Massachusetts
Health Policy Commission, HPC DataPoints, Issue 12: Cracking Open the Black Box of Pharmacy
Benefit Managers (June 5, 2019) (Ex. 4) (report by Massachusetts regarding impact of PBM
practices on generic pharmaceutical pricing, including numerous products at issue in the MDL). It
is disingenuous for Plaintiffs to argue they are hearing about PBMs’ impact on prices “for the first
time in this litigation,” Obj. at 13 n.8, when they have already issued numerous subpoenas to PBMs
seeking, among other things, extensive transactional data.
4
 See Defendants’ Opposition to Plaintiffs’ Motion to Compel Data Supplementation, Aug. 18,
2020, at 15, 11 n.7. (Ex. 5).


                                                 7
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 12 of 24




that the bellwether decision prompted their claimed need for supplementation when they submitted

their letter brief to the Special Masters requesting supplementation three weeks prior to the

bellwether order. Compare Pls.’ Ltr. Br. to Special Masters, dated June 23, 2020 (Ex. 6) with ECF

No. 1442, dated July 13, 2020. And, as the R&R highlighted, Plaintiffs sought supplementation

back in September 2018 for all products, including the three bellwether products. R&R at 8. As

such, this Court’s bellwether ruling also does not constitute a new development warranting

supplementation.

       B.      Plaintiffs Have Not Demonstrated that the Agreed-Upon Data Will Provide an
               Insufficient Benchmark for Assessing Impact and Damages

       Plaintiffs have not demonstrated that data supplementation is necessary to provide a

benchmark for assessing impact and damages, especially in light of the voluminous data

productions already being made that provide Plaintiffs with years of data both before and after the

alleged conduct. The dozens of complaints filed in this case between March 2016 and the present

do not allege unlawful price increases, communications, or agreements occurring after 2016.

Discovery must be grounded in the factual allegations in Plaintiffs’ complaints, and a 2018 cutoff

date means Plaintiffs are getting three years (or more for some products) of data following the last-

in-time allegations of unlawful price increases.

       Courts generally limit benchmark “after-period” data to two to three years beyond the end

date of the alleged conduct—precisely what the parties previously agreed to here. For example, in

Ashton Woods Holdings LLC v. USG Corp., the court held that two years of data following the

alleged conspiracy was sufficient for plaintiffs’ analysis. 2016 U.S. Dist. LEXIS 166424, at *4

(E.D. Pa. Dec. 2, 2016); see also In re Microcrystalline Cellulose, 221 F.R.D. 428, 430 (E.D. Pa.

2004) (court rejected argument that more than three years of data following the alleged conspiracy




                                                   8
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 13 of 24




was needed to “prove liability and calculate damages” using a “before and after analysis”); In re

TFT-LCD Antitrust Litig., 267 F.R.D. 583, 597 (N.D. Cal. 2010) (same).5

       Plaintiffs respond that “[n]othing—not the filing of the first generic price-fixing complaint

in March 2016, nor defendants’ receipt of subpoenas from the Department of Justice in 2016, nor

anything else—                                              ” Obj. at 4. However, some government

subpoenas in fact issued as early as 2014, and the alleged lack of price impact suggests that prices

were never at “conspiracy levels” but rather at levels reflecting non-conspiratorial industry

realities. Additionally, the start date of a government investigation is a presumptive dividing line

for before-and-after analyses in antitrust cases, based on the logic that any allegedly

anticompetitive conduct would cease at the initiation of the investigation. See, e.g., In re Pool

Prods. Distribution Mkt. Antitrust Litig., 2016 WL 2756437, at *4 (E.D. La. May 12, 2016)

(plaintiffs’ expert used ten-month period after initiation of Federal Trade Commission

investigation as benchmark).

       As Special Discovery Master Merenstein recognized, Defendants are producing data for

“almost three years after the first complaint was filed in this matter and more than four years after

the first investigations into the conduct at issue in the MDL,” and “[P]laintiffs will have access to

many years of such data for the period following the heart (if not the entirety) of the alleged

antitrust conspiracies.” R&R at 7. Contrary to Plaintiffs’ assertions, this is not an inappropriate

merits determination; rather, Special Discovery Master Merenstein’s R&R is explicitly tailored to

the “alleg[ations]” in Plaintiffs’ complaints. Id.


5
  In fact, antitrust plaintiffs in other cases have relied on much shorter benchmark periods. See,
e.g., Kleen Prods. LLC v. Int’l Paper, 306 F.R.D. 585, 602 (N.D. Ill. 2015) (plaintiffs used “a
benchmark period of months before and after the class period”) (emphasis added), aff’d, 831 F.3d
919 (7th Cir. 2016); In re Mushroom Direct Purchaser Antitrust Litig., 319 F.R.D. 158, 193 (E.D.
Pa. 2016) (using a “before-and-after period of thirty days”).


                                                     9
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 14 of 24




       C.      The Case Law Supports Adopting Special Discovery Master Merenstein’s
               Report and Recommendation Denying Supplementation of Post-2018 Data

       Plaintiffs’ cited cases stand for the unremarkable proposition that data is often produced

for a limited “after period” beyond the alleged end date of the unlawful conduct—which

Defendants do not contest (see supra, Section III.B.). What Plaintiffs ignore is that no case

supports an open-ended demand for supplementation for an indefinite number of products over

multiple intervals and at undetermined points in the future. Rule 26 does not require “rolling, open-

ended discovery.” Kuhns, 2010 WL 4236873, at *2.6 Instead, courts often refuse requests for

supplementation—particularly in light of a prior agreement between the parties; where, as here,

the supplementation would be burdensome; or where the moving party has not demonstrated that

seeking additional discovery would be anything more than a fishing expedition.7

       Plaintiffs claim support from EpiPen, but there the parties agreed to limited

supplementation on one product, and only after a class was certified. Pretrial Order at 54, In re

EpiPen (Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust Litig., No. 2:17-

md-02785-DDC-TJJ (D. Kan. July 17, 2020), ECF No. 2169 (Ex. 7). Here, Plaintiffs are seeking

a broad license for supplementation of an unknown amount of years’ worth of data for potentially

hundreds of products from dozens of Defendants. In re Processed Egg Prods. Antitrust Litig. is


6
  See also, e.g., MSC Software Corp. v. Altair Eng’g, Inc., 2012 WL 1340445, at *2 (E.D. Mich.
Apr. 18, 2012) (“Rule 26(e) does not place a continuing burden [] to supplement with new
information . . . [T]here are serious objections to the burden continuous supplementation imposes,
especially in protracted cases.”).
7
 See, e.g., Suboxone; In re Urethane Antitrust Litig., 2012 WL 6681783, at *5 (D. Kan. Dec. 21,
2012), aff’d, 768 F.3d 1245 (10th Cir. 2014) (denying motion to compel supplementation of
discovery responses); Adidas Am., Inc. v. TRB Acquisitions LLC, 2018 WL 4849312, at *4 (D.
Or. Oct. 5, 2018) (refusing to alter parties’ agreement for a single supplementation closer to trial
when such supplementation would be burdensome); Diaz-Padilla v. BMS Holding Co., 2005 U.S.
Dist. LEXIS 5879, at *7–8 (D.P.R. Apr. 4, 2005) (refusing to compel additional data production
because “courts should not grant discovery requests based on pure speculations that amount to
nothing more than a fishing expedition”).


                                                10
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 15 of 24




similarly unpersuasive, as the stipulated agreement there provided for annual supplementation,

whereas the April 2019 Agreement did not provide for supplementation at all. In re Processed Egg

Prods. Antitrust Litig., No. 08-md-2002 (E.D. Pa. June 27, 2013), ECF No. 829 at 2 (Ex. 8).

       In re Broiler Chicken Antitrust Litigation is also inapposite. Order at 3, No. 1:16-cv-08637

(N.D. Ill. May 19, 2020), ECF No. 3622 (Ex. 9). First, the plaintiffs there alleged specific examples

of allegedly anticompetitive conduct, such as “ongoing unlawful exchanges of [statistical] reports”

and the continued use of a policy by one defendant to coordinate production with others. Pls.’

Reply in Supp. of Mot. to Compel at 3, No. 16-cv-08637 (N.D. Ill. May 4, 2020), ECF No. 3593

(Ex. 10). Second, plaintiffs requested “somewhat narrower” supplementation only after scheduling

issues that unexpectedly and “significantly” delayed the case, and the parties had not agreed upon

a firm end date for production. Order at 3-4 (Ex. 9). Plaintiffs here, in contrast, do not allege

specific price increases or communications after 2016, have cited no unforeseeable changes to the

case schedule compared to the one that existed at the time of the April 2019 Agreement, and

request supplementation of the same broad data they are currently receiving.8

       Based on Plaintiffs’ logic, so long as prices are higher than alleged pre-conspiracy prices

in any year in which a case in this MDL gets to class certification, summary judgment, or trial,

then Plaintiffs are entitled to supplemental data.



8
  In re Restasis Antitrust Litig. is not analogous because it was a generic exclusion case in which
the alleged conduct was ongoing. See Mot. at 3, No. 18-md-02819-NG (E.D.N.Y. June 5, 2019),
ECF No. 298 (Ex. 11). Isola U.S. Corp. v. Taiwan Union Tech. Corp. was a patent case where
plaintiff requested the “updating of a single-page spreadsheet” just to calculate damages due to
ongoing infringement. 2015 WL 12555875, at *1 (D. Ariz. Aug. 20, 2015). In Bro-Tech Corp. v.
Thermax, Inc., plaintiffs alleged an ongoing misappropriation of trade secrets. 651 F. Supp. 2d
378, 385 (E.D. Pa. 2009). Finally, Am. Express Travel Related Servs. Co. v. Visa U.S.A. Inc., was
a competitor exclusion case and the requested data supplementation was “mutually-agreed
information” mostly to track new agreements among the member banks and credit card companies.
Stipulated Order, No. 1:04-cv-08967 (S.D.N.Y. May 15, 2007), ECF No. 267 (Ex. 12).


                                                11
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 16 of 24




                                              There is no basis for the Court to disregard the parties’

previously negotiated agreement on appropriate cutoff dates.

       Plaintiffs also argue that disgorgement and the need to identify class members justify

supplemental data, but these arguments also fail. Plaintiffs simply assume that Defendants’ post-

2016 profits are the result of illegality, and the further out from the factual allegations (i.e., 2019

and beyond), the less persuasive Plaintiffs’ argument. Additionally, ordering future

supplementation now to identify hypothetical direct purchasers that purchased a product at issue

for the first time after 2018 is pure speculation, and further undercut by the fact that three direct

purchaser wholesalers (Cardinal Health, McKesson Corp. and AmerisourceBergen Corp.) are

responsible for the overwhelming majority of wholesaler purchases.

       Moreover, even if Plaintiffs obtain Defendants’ post-2018 data, they will need “alternative”

third party data to determine damages (and possibly liability), as Defendants’ data alone is

insufficient for the many plaintiffs that do not purchase directly from Defendants—a point that

Plaintiffs acknowledge. Obj. at 6. Because pharmaceutical distribution channels are incredibly

complex, particularly for indirect purchasers, and depend largely on third-party intermediaries,

third-party data will be required to assess pass-through. Thus, in addition to setting the parties’

discovery obligations, a firm end date also guides negotiations with the dozens of third parties

subpoenaed by both Plaintiffs and Defendants.

       D.      Adopting the Report and Recommendation Will Not Prejudice Plaintiffs

       To the extent that Plaintiffs seek ongoing damages beyond 2018 in light of allegedly

lingering price effects, Special Discovery Master Merenstein’s R&R does not prevent them from

doing so. As explained therein, “whether [Plaintiffs] are entitled to such damages is not an issue

before the Special Discovery Master and the adoption of this Report and Recommendation would


                                                 12
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 17 of 24




not foreclose plaintiffs from seeking such damages.” R&R at 9.9 Moreover, claiming that damages

continue to accrue (especially before any merits issue has been decided) does not justify departure

from the parties’ April 2019 Agreement. This issue was squarely before the court in Suboxone,

where plaintiffs argued that “the requested supplemental updated data production will allow

Plaintiffs to calculate Class damages through the present, consistent with Plaintiffs’ claims.” Pls.’

Reply in Supp. of Mot. to Compel at 4, Suboxone (E.D. Pa. Nov. 10, 2017), ECF No. 413-1 (Ex.

13). Nonetheless, the court denied plaintiffs’ request, finding that plaintiffs’ argument “disregards

the formal, written agreement concerning [defendants’] discovery obligations entered into by the

parties” nearly two years earlier. Order at 1 n.1, Suboxone (Ex. 2).

       Plaintiffs also claim that absent guarantees of access to Defendants’ data, they “will need

to begin the expensive and time-consuming task of obtaining alternative data from third parties

now.” Obj. at 12. It is not clear what burden Plaintiffs are hoping to avoid, as they have already

begun collecting data from third parties. In fact, Plaintiffs have issued dozens of subpoenas to date.

It is simply too speculative to claim that lack of data supplementation at this point would be

prejudicial to Plaintiffs, especially when Plaintiffs have made no showing as to the vast majority




9
  Contrary to Plaintiffs’ assertions, the R&R does not bar Plaintiffs from attempting to prove
harm from alleged “lingering effects” based on reasonable estimates and an appropriate
methodology, but nothing about this instant dispute changes the standard to be applied to
Plaintiffs’ claims at later stages in the litigation. See In re Uranium Antitrust Litig., 552 F. Supp.
518, 525 n.13 (N.D. Ill. 1982) (“future damages may be recovered if they can be reasonably
estimated”); Heartland Surgical Specialty Hosp. LLC v. Midwest Div. Inc., 2007 U.S. Dist.
LEXIS 98353, at *30-31 (D. Kan. Dec. 19, 2007) (expert’s testimony was found speculative
when it contained “no analysis of future market conditions, future population trends, future
reimbursement trends, future competition, etc.”). In Insight Equity v. Transitions Optical, Inc.,
the plaintiff’s estimated damages were acceptable only when based on a “estimates that were
actually used in the course of business.” 252 F. Supp. 3d 382, 396 (D. Del. 2017).



                                                 13
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 18 of 24




of products at issue in this case.10 Furthermore, Plaintiffs’ broad and vague request that they not

be held to the changed-circumstances standard they themselves negotiated is unavailing, and

granting such a request would render the earlier agreement between the parties meaningless.

       E.      Ongoing Data Supplementation Will Impose Significant Burdens on
               Defendants

       Plaintiffs argue that the burden is on Defendants to demonstrate why post-2018 data is not

relevant and why productions of such data would impose an undue burden in order to uphold the

terms of the April 2019 Agreement. This would be turning the agreement on its head. Instead,

Plaintiffs bear the burden of demonstrating “additional information or developments” warranting

departure from the agreement. Thus, criticizing Special Discovery Master Merenstein for not

addressing “the relevance of post-2018 transaction data, or whether defendants would incur any

substantial burden in producing it” is baseless. Obj. at 2. He did not need to reach either of those

conclusions in order to deny supplementation. What Plaintiffs wanted him to do was ignore the

requirements of the parties’ agreement, and consider only the relevance and proportionality of

post-2018 data. But Special Discovery Master Merenstein, correctly, considered the agreement’s

threshold question of whether the moving party identified “additional information or developments

in the MDL.” Finding that Plaintiffs had failed to do so, he correctly denied Plaintiffs’ Motion.

       Regardless, as described above, supra Sections III.A.2, III.B, Plaintiffs fail to show that

the data supplementations would be relevant, thus ending the inquiry. Nonetheless, requiring

Defendants to supplement their transactional data at numerous to-be-determined points would

impose an enormous burden—and even the request for a single “refresh” of the bellwether data



10
  Defendants reject Plaintiffs’ attempt to shield their expert reports from any critiques. Obj. at 6
n.5. Because expert reports have not yet been served and evaluated, Plaintiffs’ request is
premature and unfounded, and no precedent supports granting such an extraordinary demand.


                                                14
      Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 19 of 24




would impose a significant burden. Plaintiffs bury their heads in the sand as to burden, claiming

that Defendants “have never demonstrated” why data supplementation would be burdensome. Obj.

at 10. After numerous meet and confers with Defendants spanning over a year in which the parties

discussed the collection, review, and production of millions of rows of transactional data, Plaintiffs

cannot now feign ignorance as to the burdens the process imposes on Defendants.

       Plaintiffs attempt to minimize their requests by stating they are only seeking

supplementation “prior to class certification” and “at a small number of other key events”

including class certification for other products, summary judgment, and trial. Obj. at 11. This could

mean collecting years of data across dozens of fields for sales and costs for hundreds of products

on multiple occasions. Each time data is collected and produced, Defendants need to confer with

their employees, grapple with changes in complex data systems over time, organize data for

processing and production, answer questions from Plaintiffs regarding the data and the fields, and

engage experts to analyze even more data. Granting an unbounded request for future

supplementation will create an undue burden on Defendants and frustrate the April 2019

Agreement’s purpose of setting reasonable limits on discovery.

IV.    CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court overrule

Plaintiffs’ objections and enter an order upholding the R&R.




                                                15
     Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 20 of 24




Dated: October 26, 2020                      Respectfully submitted,

 /s/ Sheron Korpus                           /s/ Jeffrey C. Bank
 Sheron Korpus                               Jeffrey C. Bank
 Seth A. Moskowitz                           Seth C. Silber
 KASOWITZ BENSON TORRES LLP                  WILSON SONSINI GOODRICH &
 1633 Broadway                               ROSATI, PC
 New York, New York 10019                    1700 K Street, NW Fifth Floor
 Telephone: (212) 506-1700                   Washington, DC 20006
 skorpus@kasowitz.com                        Telephone: (202) 973-8824
 smoskowitz@kasowitz.com                     jbank@wsgr.com
                                             ssilber@wsgr.com
 Counsel for Defendants Actavis
 Elizabeth, LLC, Actavis Holdco U.S.,        Chul Pak
 Inc., and Actavis Pharma, Inc.              WILSON SONSINI GOODRICH &
                                             ROSATI, PC
 /s/ R. Brendan Fee                          1301 Avenue of the Americas 40th Floor
 R. Brendan Fee                              New York, New York 10019
 Steven A. Reed                              Telephone: (212) 497-7726
 Melina R. DiMattio                          cpak@wsgr.com
 MORGAN, LEWIS & BOCKIUS LLP
 1701 Market Street                          Adam K. Levin
 Philadelphia, PA 19103                      Benjamin F. Holt
 Telephone: (215) 963-5000                   Justin W. Bernick
 brendan.fee@morganlewis.com                 HOGAN LOVELLS US LLP
 steve.reed@morganlewis.com                  555 Thirteenth Street, NW
 melina.dimattio@morganlewis.com             Washington, D.C. 20004
                                             Telephone: (202) 637-5600
 Wendy West Feinstein                        adam.levin@hoganlovells.com
 MORGAN, LEWIS & BOCKIUS LLP                 benjamin.holt@hoganlovells.com
 One Oxford Centre                           justin.bernick@hoganlovells.com
 Thirty-Second Floor
 Pittsburgh, PA 15219                        Counsel for Defendants Mylan Inc., Mylan
 Telephone: (412) 560-7455                   Pharmaceuticals, Inc., UDL Laboratories,
 wendy.feinstein@morganlewis.com             Inc., and Mylan N.V.

 Counsel for Defendant Glenmark
 Pharmaceuticals, Inc., USA




                                        16
    Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 21 of 24




/s/ Mark A. Robertson                          /s/ Sarah F. Kirkpatrick
Robin D. Adelstein                             Sarah F. Kirkpatrick
Mark A. Robertson                              WILLIAMS & CONNOLLY LLP
Gerald A. Stein                                725 Twelfth Street, N.W.
NORTON ROSE FULBRIGHT US                       Washington, D.C. 20005
LLP                                            Telephone: (202) 434-5000
1301 Avenue of the Americas                    skirkpatrick@wc.com
New York, NY 10019
Telephone: (212) 318-3000                      Counsel for Defendant Par Pharmaceutical
mark.roberston@nortonrosefulbright.com         Inc.
robin.adelstein@nortonrosefulbright.com
gerald.stein@nortonrosefulbright.com           /s/ Christopher P. Wilson
                                               Christopher P. Wilson
Counsel for Defendants Valeant                 John M. Taladay
Pharmaceuticals North America LLC              Erik T. Koons
n/k/a Bausch Health US, LLC, Valeant           Stacy L. Turner
Pharmaceuticals International n/k/a            BAKER BOTTS LLP
Bausch Health Americas, Inc., and              1299 Pennsylvania Avenue NW
Oceanside Pharmaceuticals, Inc.                Washington, DC 20004
                                               Telephone: (202) 639-7700
/s/ Margaret A. Rogers                         christopher.wilson@bakerbotts.com
Margaret A. Rogers
Saul P. Morgenstern                            john.taladay@bakerbotts.com
ARNOLD & PORTER KAYE                           erik.koons@bakerbotts.com
SCHOLER LLP                                    stacy.turner@bakerbotts.com
250 W. 55th Street
New York, NY 10019                             Lauri A. Kavulich
Telephone: (212) 836-8000                      Ann E. Lemmo
margaret.rogers@arnoldporter.com               CLARK HILL PLC
saul.morgenstern@arnoldporter.com              2001 Market St, Suite 2620
                                               Philadelphia, PA 19103
Laura S. Shores                                Telephone: (215) 640-8500
ARNOLD & PORTER KAYE                           lkavulich@clarkhill.com
SCHOLER LLP                                    alemmo@clarkhill.com
601 Massachusetts Avenue
Washington, DC 20001                           Lindsay S. Fouse
Telephone: (202) 942-5000                      CLARK HILL PLC
laura.shores@arnoldporter.com                  301 Grant St, 14th Floor
                                               Pittsburgh, PA 15219
Counsel for Defendants Sandoz Inc. and         Telephone: (412) 394-7711
Fougera Pharmaceuticals Inc.                   lfouse@clarkhill.com

                                               Counsel for Defendants Sun Pharmaceutical
                                               Industries, Inc. and Taro Pharmaceuticals
                                               USA, Inc.




                                          17
    Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 22 of 24




/s/ Raymond A. Jacobsen, Jr.                /s/ Edward B. Schwartz
Raymond A. Jacobsen, Jr.                    Edward B. Schwartz
Paul M. Thompson (Pa. Bar No. 82017)        Nicholas V. Albu
Lisa (Peterson) Rumin                       Andrew C. Bernasconi
MCDERMOTT WILL & EMERY                      REED SMITH LLP
LLP                                         1301 K Street NW
500 North Capitol Street, NW                Suite 1000
Washington, D.C. 20001                      Washington, DC 20005
Telephone: (202) 756-8000                   Telephone: (202) 414-9200
rayjacobsen@mwe.com                         eschwartz@reedsmith.com
pthompson@mwe.com                           nalbu@reedsmith.com
lrumin@mwe.com                              abernasconi@reedsmith.com

Nicole L. Castle                            Counsel for Defendant Heritage
MCDERMOTT WILL & EMERY                      Pharmaceuticals, Inc.
LLP
340 Madison Avenue                          /s/ Brian J. Smith
New York, NY 10173                          Michael Martinez
Telephone: (212) 547-5400                   Steven Kowal
ncastle@mwe.com                             Lauren Norris Donahue
                                            Brian J. Smith
Counsel for Defendants Amneal               K&L GATES LLP
Pharmaceuticals, Inc., Amneal               70 W. Madison St., Suite 3300
Pharmaceuticals LLC, and Impax              Chicago, IL 60602
Laboratories, Inc.                          Telephone: (312) 372-1121
                                            michael.martinez@klgates.com
/s/ Jan P. Levine                           steven.kowal@klgates.com
Jan P. Levine                               lauren.donahue@klgates.com
Robin P. Sumner                             brian.j.smith@klgates.com
Michael J. Hartman
TROUTMAN PEPPER HAMILTON                    Counsel for Defendant Mayne Pharma Inc.
SANDERS LLP
3000 Two Logan Square                       /s/ Jay P. Lefkowitz, P.C.
Eighteenth & Arch Streets                   Jay P. Lefkowitz, P.C.
Philadelphia, PA 19103                      Devora W. Allon
Telephone: (215) 981-4000                   Alexia R. Brancato
jan.levine@troutman.com                     KIRKLAND & ELLIS LLP
robin.sumner@troutman.com                   601 Lexington Avenue
michael.hartman@troutman.com                New York, NY 10022
                                            Telephone: (212) 446-4800
Counsel for Defendant West-Ward             jay.lefkowitz@kirkland.com
Pharmaceuticals Corp. (n/k/a Hikma          devora.allon@kirkland.com
Pharmaceuticals USA, Inc.)                  alexia.brancato@kirkland.com

                                            Counsel for Defendant Upsher-Smith
                                            Laboratories, LLC



                                       18
    Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 23 of 24




/s/ J. Gordon Cooney, Jr.              /s/ J. Clayton Everett, Jr.
J. Gordon Cooney, Jr.                  Scott A. Stempel
John J. Pease, III                     J. Clayton Everett, Jr.
Alison Tanchyk                         Tracey F. Milich
William T. McEnroe                     MORGAN, LEWIS & BOCKIUS LLP
MORGAN, LEWIS & BOCKIUS LLP            1111 Pennsylvania Avenue, NW
1701 Market Street                     Washington, D.C. 20004
Philadelphia, PA 19103                 Telephone: (202) 739-3000
Telephone: (215) 963-5000              scott.stempel@morganlewis.com
jgcooney@morganlewis.com               clay.everett@morganlewis.com
john.pease@morganlewis.com             tracey.milich@morganlewis.com
alison.tanchyk@morganlewis.com
william.mcenroe@morganlewis.com        Harvey Bartle IV
                                       Francis A. DeSimone
Amanda B. Robinson                     MORGAN, LEWIS & BOCKIUS LLP
MORGAN, LEWIS & BOCKIUS LLP            1701 Market Street
1111 Pennsylvania Avenue, NW           Philadelphia, PA 19103
Washington, D.C. 20004                 Telephone: (215) 963-5000
Telephone: (202) 739-3000              harvey.bartle@morganlewis.com
amanda.robinson@morganlewis.com        frank.desimone@morganlewis.com

Counsel for Defendant Teva             Counsel for Defendant Perrigo New York, Inc.
Pharmaceuticals USA, Inc.
                                       /s/ Wayne A. Mack
                                       Wayne A. Mack
                                       Sean P. McConnell
                                       Sarah O’Laughlin Kulik
                                       DUANE MORRIS LLP
                                       30 S. 17th Street
                                       Philadelphia, PA 19103
                                       Telephone: (215) 979-1152
                                       wamack@duanemorris.com
                                       spmcconnell@duanemorris.com
                                       sckulik@duanemorris.com

                                       Counsel for Defendant Aurobindo Pharma
                                       USA, Inc.




                                  19
    Case 2:16-md-02724-CMR Document 1566 Filed 10/26/20 Page 24 of 24




/s/ Ryan T. Becker                            /s/ James W. Matthews
Gerald E. Arth                                James W. Matthews
Ryan T. Becker                                Katy E. Koski
Nathan M. Buchter                             John F. Nagle
FOX ROTHSCHILD LLP                            FOLEY & LARDNER LLP
2000 Market Street, 20th Floor                111 Huntington Avenue
Philadelphia, PA 19103                        Boston, Massachusetts 02199
Telephone: (215) 299-2000                     Telephone: (617) 342-4000
garth@foxrothschild.com                       jmatthews@foley.com
rbecker@foxrothschild.com                     kkoski@foley.com
nbuchter@foxrothschild.com                    jnagle@foley.com

George G. Gordon                              James T. McKeown
Julia Chapman                                 Elizabeth A. N. Haas
DECHERT LLP                                   Kate E. Gehl
2929 Arch Street                              FOLEY & LARDNER LLP
Philadelphia, PA 19104                        777 E. Wisconsin Avenue
Telephone: (215) 994-2382                     Milwaukee, WI 53202
george.gordon@dechert.com                     Telephone: (414) 271-2400
julia.chapman@dechert.com                     jmckeown@foley.com
                                              ehaas@foley.com
Counsel for Defendant Lannett Company,        kgehl@foley.com
Inc.
                                              Steven F. Cherry
/s/ Jason R. Parish                           April N. Williams
Jason R. Parish                               Claire Bergeron
Martin J. Amundson                            WILMER CUTLER PICKERING
BUCHANAN INGERSOLL &                          HALE AND DORR LLP
ROONEY PC                                     1875 Pennsylvania Avenue, NW
1700 K Street, NW, Suite 300                  Washington, D.C. 20006
Washington, D.C. 20006                        Telephone: (202) 663-6000
Telephone: (202) 452-7900                     steven.cherry@wilmerhale.com
jason.parish@bipc.com                         april.williams@wilmerhale.com
martin.amundson@bipc.com                      claire.bergeron@wilmerhale.com

Bradley J. Kitlowski                          Terry M. Henry
BUCHANAN INGERSOLL &                          Melanie S. Carter
ROONEY PC                                     BLANK ROME LLP
Union Trust Building                          One Logan Square
501 Grant Street, Suite 200                   130 North 18th Street
Pittsburgh, PA 15219                          Philadelphia, PA 19103
Telephone: (412) 562-8800                     Telephone: (215) 569-5644
bradley.kitlowski@bipc.com                    THenry@blankrome.com
                                              MCarter@blankrome.com
Counsel for Defendant Zydus
Pharmaceuticals (USA) Inc.                    Counsel for Defendant Apotex Corp.



                                         20
